Exhibit 10.1

THIRD AMENDMENT

OF

DISTRIBUTOR AGREEMENT

THIS THIRD AMENDMENT of the Distributor Agreement (herein “Third Amendment”) is
made this 29th day of October, 2007, by and between EXAR Corporation, a
corporation incorporated under the laws of the State of Delaware, having its
principal office at 48720 Kato Road, Fremont, California 94538 (herein “EXAR”),
and Future Electronics Incorporated, a Canadian corporation, having its
principal office at 237 Hymus Boulevard, Pointe Claire, Quebec H9R 5C7, Canada
(herein “Distributor”). This Third Amendment is pursuant to Section 20.7 of that
certain Distributor Agreement dated July 1, 1997, (herein “Agreement”), which
permits the parties to modify its terms by a written document signed by both
parties.

IN CONSIDERATION of the mutual promises exchanged, the parties agree as follows:

 

1. GENERAL

Except as otherwise provided in this Third Amendment, the contractual
relationship of the parties will continue to be governed by the terms and
conditions of the Agreement. This Third Amendment shall not be construed as a
modification of any provision of the Agreement or of any other Amendment unless
such provision, or portion thereof, is expressly modified herein.

 

2. APPOINTMENT AND ACCEPTANCE

2.1 The Term “Products” (as defined in Section 1 and referred to in Section 2)
and “Distributor Price List” shall be modified to refer and include Products
available and/or previously purchased by Distributor from Sipex Corporation
which shall be identified with the Product prefixes “SP” and “LP”.

2.2 Exhibit A as referenced in Section 1 of the Agreement, is hereby amended as
follows:

The word “Territory” shall be deleted and replaced with “Authorized Locations”.

The following language shall be deleted:

“ALL CURRENT LOCATIONS WORLDWIDE WITH THE EXCEPTION OF JAPAN, FRANCE, ITALY,
SWEDEN, FINLAND AND ISRAEL.”

and replaced as follows:

“ALL CURRENT LOCATIONS WORLDWIDE.”

 

1



--------------------------------------------------------------------------------

3. RETURNS

3.1 Section 10.3 of the Agreement shall be deleted and replaced as follows:

“Within forty-five(45) calendar days following each calendar quarter,
Distributor may return to Exar for credit, a quantity of Products which equals
the value of five (5%) percent of the net sales dollars invoiced by Exar to
Distributor for all Products purchased by Distributor during the previous
calendar quarter. Credit issued for such returned Products will be based upon
the price paid by Distributor less any prior credits granted by Exar on the
returned Product and applied against future purchases of Products from Exar.
Distributor may make such returns from one or more stocking locations(s), which
in the aggregate shall not exceed the limitation set forth above. The foregoing
return privilege shall be subject to the following conditions:

a) the Products are returned in merchantable condition;

b) prior to returning any Products, Distributor obtains a Return Material
Authorization from Exar;

c) no custom or specially modified Products may be returned.

3.2 The following language shall be inserted as a new Section 10.4:

“In addition to 10.3 above, Exar will credit Distributor a two (2%) percent
scrap allowance. The scrap allowance shall be calculated based upon the actual
net Products delivered to Distributor by Exar in the immediately preceding
calendar quarter. Net delivered Products means delivered Products less any
credit for returned Products granted by Exar to Distributor in the immediately
preceding calendar quarter. The foregoing scrap allowance shall be conditioned
as follows:

a) Only Products with date codes older than one (1) year will qualify for the
scrap allowance.

b) All Products that qualify for the scrap allowance will be included in a list
(List) prepared by Distributor and submitted to Exar within thirty (30) days
following each calendar quarter.

 

2



--------------------------------------------------------------------------------

c) Exar will authorize all qualifying Products for scrap within thirty (30) days
of receipt of the proposed scrap List from Distributor. Distributor will provide
Ear written certification within thirty (30) days of Exar’s written
authorization above, confirming that the scrap approved on the List has been
destroyed, and that all Products approved for scrap have been removed from
Distributor’s inventory and deleted from Distributor’s inventory reports that
Distributor provides to Exar on a periodic basis.”

3.3 The number headings “10.4” and “10.5” shall be revised to “10.5” and “10.6”
respectively.

3.4 Section 15.5 of the Agreement shall be deleted and replaced as follows:

EXAR will indemnify, defend and otherwise hold harmless, Distributor, its
affiliates and customers from all cost, loss, damage or liability arising from
any proceeding (legal or equitable) or claim brought or asserted against
Distributor, its affiliates or customers, to the extent such proceeding or claim
is based solely and directly on an allegation that the Products, or any part
thereof, or their distribution or use constitute an infringement of any patent,
copyright, trademark secret or violation of any legislation now or hereafter
enacted, or like or similar claim, provided that Distributor promptly notifies
EXAR in writing of any such proceeding or claim after it becomes known to
Distributor and Distributor provides all the assistance and cooperation to EXAR
that is reasonably requested including the right of EXAR to exclusively control
and direct the defense against any such claim and to select and instruct legal
counsel for the purposes of any defense of Distributor within the meaning of
this provision. EXAR shall not be liable to Distributor under any provision of
this Section to the extent that any claim is based upon; (i) a use for which the
Product or part was not designated; or (ii) an alteration of the Product or part
by Distributor or a third party under Distributor’s direction and which
alteration has caused the infringement action.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written, in counterparts, each of which shall be
considered an original, but all of which together shall constitute one
instrument.

 

EXAR CORPORATION     FUTURE ELECTRONICS INCORPORATED By:   /s/ Ralph Schmitt    
By:   /s/ Sam Abrams Name:   Ralph Schmitt     Name:   Sam Abrams Title:  
President and CEO     Title:   Executive Vice-President Date:  

November 26, 2007

    Date:   November 20, 2007

 

4